DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/23/2021, in response to the final office action mailed 12/28/2020.
The terminal disclaimer (TD) filed 3/23/2021 is acknowledged.  The TD was approved 3/23/2021.  See PAIR.
Claims 23 and 25-42 are pending and are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting- withdrawn
The rejection of claims 23 and 25-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,675,327 (hereinafter “the ‘327 patent), is withdrawn in view of the terminal disclaimer filed 3/23/2021.

 Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,675,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan O’Gara on 3/26/2021.
The claims have been amended as follows: 

39. (Currently amended) The method according to claim 32, wherein the molar ratio of MAP to the enzyme is in the range of 0.1:1 to [[-]]100:1. 40. (Currently amended) The method according to claim 39, wherein the molar ratio is in the range of 1:1 to [[-]]50:1.

Claims 23, 25-38, 41, and 42 are allowed as set forth in the amendment filed 12/14/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for treating melanin pigmentation, the method comprising administering to an individual in need thereof an effective amount of a composition comprising a mussel adhesive M. edulis foot protein 1 (mefp-1) and wherein said administering treats melanin pigmentation is free of the prior art.
The closest art to the instant claims is Gao et al. (J. Anhui Agr. Sci. 39:19860-19862 (2011)- previously cited).
Gao et al. teach that mussels (Mytilus edulis) secrete a mussel adhesive protein that has unique composition and powerful adhesive effects (p. 19860).  Mytilus edulis foot protein-1 (mepf1) is a major component of mussel byssal fibers.  Id.  The reference teaches that the mussel adhesive protein has high strength, good biocompatibility, and has use as a broad spectrum biological adhesive.  Id.  Gao et al. teach that the MAP can be used in a protective film that is transparent, air-permeable, water-proof, and flexible and can prevent “invasions” of water and bacteria.  See p. 4 of Gao et al.  The MAP film is also compatible with epidermal cell.  Id. 
Gao et al. do not explicitly teach administration of MAP for treating melanin pigmentation. 
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23 and 25-42 are allowed.  
Claims 23, 25-38, 41, and 42 are allowed as set forth in the amendment filed 12/14/2020.  Claims 39 and 40 are allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/Primary Examiner, Art Unit 1654